Citation Nr: 1101924	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-12 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include dizziness.

2.  Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran-appellant served on active duty from June 2001 to 
June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction over this claim is now with the RO in Indianapolis, 
Indiana, based upon the Veteran's relocation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1)whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor, whether there is an indication 
that the disability or symptoms may be associated with the 
veteran's service or with another service-connected disability, 
the U.S. Court of Appeals for Veterans Claims (Court) has stated 
that this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

A service treatment report from February 2004 indicated that the 
Veteran sustained a head injury.  At that time, he was treated 
with sutures due to a three-inch laceration of the scalp.  A 
follow-up report, approximately a week later, showed the 
laceration to be healing well without evidence of other 
residuals.  There was no further treatment or complaint of 
residuals of the head injury noted for the duration of the 
Veteran's military service, including dizziness.

Throughout the appeals process, the Veteran has contended that he 
now suffers from dizziness as a result of the head injury he 
incurred in service.  The Board notes that lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this 
regard, the Court has emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran is 
competent to report that he currently has dizziness.  

In April 2004, a service treatment report indicated that the 
Veteran was involved in a car accident on the way home when he 
was rear ended and pushed into the car in front of him.  The 
Veteran consequently complained of pain in his middle back.  Upon 
physical examination, the Veteran had low spine tenderness.  He 
was treated with medication and warm/cold compresses.  Of record, 
there is no other treatment of the back in service.

The Veteran now contends that he has chronic back pain, which is 
due to the accident in April 2004.  As noted above, the Veteran 
is certainly competent to testify that he currently has pain in 
his back.

Given the low threshold as discussed in McLendon, there are 
indications of an association between disabilities demonstrated 
after service and the Veteran's military service.  Hence, a VA 
examination should be afforded to the Veteran for the claimed 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA medical 
examination or examinations by an 
appropriated medical examiner(s) to 
determine whether he currently has a 
diagnosis of a disability manifested by 
dizziness symptoms and/or a back 
disability, and if so, to ascertain the 
etiology of these disabilities, if found.  
The claims folder, along with a copy of 
this Remand, must be made available to and 
reviewed by the examiner(s) and the 
examiner(s) must annotate the examination 
report that the claims folder was 
reviewed.  All necessary tests should be 
conducted and all clinical findings 
reported in detail.

The examiner(s) should provide a diagnosis 
for any disability manifested by dizziness 
and/or back disability found on 
examination and state the medical basis 
and underlying pathology for any such 
disability found.  The examiner(s) is to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
any currently disability manifested by 
dizziness, or any back disability had its 
onset during active service or is related 
to any in-service injury or disease, 
assuming that the injury as described as 
occurring during service occurred.  
Specifically, the examiner (s) should take 
into account the lay statements as 
discussed above in determining the 
etiology of the Veteran's dizziness and 
back disability, if any.

If the Veteran does not have a diagnosed 
disability manifested by dizziness or a 
diagnosed back disability, the examiner(s) 
should so state.

A complete medical rationale must be 
provided for all determinations and 
opinions.  This rationale must indicate 
the objective medical findings leading to 
the determination or opinion.

2.	Then, readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
Remand.  If the decision, with respect to 
the claims, remains adverse to the 
Veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


